Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 4, 2018                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

  156858 & (46)                                                                                             Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  ALEXANDER ROBERT SPITZER,                                                                          Elizabeth T. Clement,
          Plaintiff-Appellant,                                                                                        Justices

  v                                                                 SC: 156858
                                                                    COA: 333158
                                                                    Oakland CC: 2015-145126-NM
  JAY ABRAMSON, ABRAMSON LAW
  OFFICES, PLLC, MICHAEL BRYCE
  WINNICK d/b/a LAW OFFICE OF
  MICHAEL BRYCE WINNICK,
             Defendants-Appellees.

  ______________________________________/

          On order of the Court, the application for leave to appeal the October 24, 2017
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court. The motion to
  strike is DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 4, 2018
         a1126
                                                                               Clerk